Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on December 30, 2019. Claims 1-20 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0026], line 8; suggest changing “communication system 112” to -communication system 114-.
Paragraph [0048], line 6; suggest changing “read operation 41lb” to -read operation 412a-.
Paragraph [0049], line 3; suggest changing “control information 410” to -control information 410b-.
Paragraph [0052], line 6; suggest changing “block 302b” to -block 320b-.
Paragraph [0055], lines 7-8; suggest changing “data processing system 300” to -image processing system 500-.
Paragraph [0068], line 4; suggest changing “buffer block 320” to -buffer block 320d-.
Paragraph [0072], lines 5-6; suggest changing “data processor 302” to -data processor B 302-.
Paragraph [0087], line 9; suggest changing “Line_Cnt 1121” to -Line_Cnt 1122-.
Clarify paragraph [0088], it seems contradicted with Figure 11.
Paragraph [0090], line 6; suggest changing “Buf _ID 1111 from ISP 1102” to -Buf _ID 1121 from ISP 1102-.
Paragraph [0090], lines 7-8; suggest changing “Line_ Cnt 1132” to -Line_ Cnt 1122-.
Appropriate correction is required.

Drawings
	The drawings are objected to as failing to comply with 
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “313” in FIG. 3, “410b” and “412a” in FIG. 4, “710”, “711” and “712” in FIG. 7, “912” in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites the limitation “the memory buffer” in lines 3-4; there is insufficient antecedent basis for “the memory buffer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallotta et al. (U.S. Patent No. 6,392,654), in view of Price (U.S. Publication No. 2002/0143973).

Referring to claim 1, Gallotta discloses a system for supporting data processing on a movable platform (a data processing system 10 that includes a first processing entity 18, the first processing entity 18 may be a laptop computer; col. 2, lines 33-43 and FIG. 1), comprising: 
a memory buffer with a plurality of buffer blocks (memory block 24 in the first buffer 26; col. 2, lines 47-48 and FIG. 1); 
a first data processor (a first processing entity 18 in FIG. 1); 
a second data processor (a second processing entity 30 in FIG. 1); and 
a controller (an application 12 in FIG. 1); 
wherein:
the first data processor operates to:
perform a write operation to write data into the memory buffer (the first processing entity 18 writes data blocks, such as data block 20, to the first buffer 26; col. 2, lines 44-45 and FIG. 1), and
provide a first reference to the second data processor, wherein the first reference indicates a status or progress of the write operation by the first data processor (provides signals to the second processing entity 30. The signals, which include a data retrieval command and a sequential updating command, are provided to the second processing entity 30 when the application data 21 was provided to memory block 24; col. 3, lines 1-5);
the controller operates to provide a second reference, indicating a target buffer block in the memory buffer, to the second data processor (the application 12 provides instructions to the second processing entity 30 indicating the manner in which data elements are to be retrieved from the first buffer 26; col. 3, lines 9-12); and
the second data processor operates to:
receive the first reference and the second reference (col. 3, lines 1-12 as depicted above);
use a threshold to determine, based on the first reference, whether the target buffer block contains enough data to be processed by the second data processor;
obtain data to be processed from the target buffer block in the memory buffer using the second reference, in response to determining that the target buff er block contains enough data to be processed (; and 
process the data obtained from the target buffer block in the memory buffer (The second processing entity 30 processes the application data 21 and the memory block status update command 22 in accordance with the sequential updating command and updates the memory block status register 40; col. 3, lines 5-9).
Gallotta does not appear to explicitly disclose use a threshold to determine, based on the first reference, whether the target buffer block contains enough data to be processed by the second data processor.
However, Price discloses use a threshold to determine, based on the first reference, whether the target buffer block contains enough data to be processed by the second data processor (media begins to play on the user computer 18 as soon as the user connection is made to the audio server 12 and a minimal amount of data elements have been received and stored in the user's buffer 20. The user's buffer 20 is built up while the media is playing; paragraph [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Price's teaching of a buffering system for streaming media. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, because one of ordinary skill in the art would have recognized that doing so would have determined whether the target buffer block contains enough data to be processed by the second data processor.

Referring to claim 2, Gallotta discloses the system of claim 1, wherein at least one of the first data processor or the controller operates to update an indicator associated with the target buffer block in the memory buffer, when the first data processor begins to perform the write operation on the target buffer block in the memory buffer or after the first data processor has completed the write operation on the target buffer block in the memory buffer (The application 12 provides signals to the second processing entity 30. The signals, which include a data retrieval command and a sequential updating command, are provided to the second processing entity 30 when the application data 21 was provided to memory block 24...; col. 3, lines 1-12).

Referring to claim 3, Gallotta discloses the system of claim 2, wherein the controller operates to update the indicator associated with the target buffer block in the memory buffer, after the second data processor finishes processing the data obtained from the target buffer block (The updated memory block status is then provided to register 40 in accordance with the sequential updating command such that the first processing entity 18 of application 12 may retrieve the information; col. 3, lines 19-22).

Referring to claim 7, Gallotta/Price discloses the system of claim 1, wherein the threshold defines a data unit (predetermined number of data elements; paragraph [0038] from Price) that is used by the second data processor to process the data in the target buffer block.

Referring to claim 11, Gallotta discloses the system of claim 1, wherein the second data processor receives the first reference via the controller (The application 12 provides signals to the second processing entity 30; col. 3, lines 1-2).

Referring to claim 12, Gallotta discloses the system of claim 1, wherein each of the plurality of buffer blocks in the memory buffer is used to store an image frame with one or more slices (a plurality of data blocks, including data block 20, is representative of a sub-frame, frame and/or frame grouping of two-dimensional video graphics, three-dimensional video graphics and/or digitally encoded video graphics (e.g., MPEG); col. 3, lines 23-37).

Referring to claim 13, Gallotta discloses the system of claim 1, wherein the first data processor is a data input processor that operates to receive one or more image frames each comprising one or more slices (Data block 20 contains application data and/or operating instructions 21 that is sent to a memory block, such as memory block 24, in the first buffer 26 based on the processing of the application and memory block status...; col. 2, lines 44-67 and FIGs. 1 and 2).

Referring to claim 14, Gallotta discloses the system of claim 13, wherein the second data processor is an image signal processor that operates to obtain and process an image frame from the target buffer block in the memory buffer (the second processing entity 30 from FIG. 1 is a video graphics card 30 in FIG. 2...; col. 3, lines 23-59 and FIG. 2).

Referring to claim 15, Gallotta discloses the system of claim 14, wherein the first reference comprises a buffer block identifier (ID) and a count of lines completed by the data input processor (a memory block of a plurality of memory blocks based on memory block status is identified by an application; col. 3, lines 50-54).

Referring to claim 16, Gallotta discloses the system of claim 15, wherein the image signal processor operates to process a slice of the image frame in response to the count of lines completed indicating that the slice of the image frame is available from the target buffer block (data block 20, is representative of a sub-frame, frame and/or frame grouping of two-dimensional video graphics, three-dimensional video graphics and/or digitally encoded video graphics; col. 3, lines 28-31).

Referring to claim 17, Gallotta discloses the system of claim 1, wherein first data processor is an image signal processor (a rendered image from a rendering module; col. 3, lines 66-67) and the second data processor is an encoding processor (digitally encoded video graphics; col. 3, line 31).

Referring to claim 18, Gallotta discloses the system of claim 1, wherein first data processor is an encoding processor (digitally encoded video graphics; col. 3, line 31) and the second data processor is a data transmitting processor (processing entity transfers the address of the next memory block to the application register in accordance with the sequential updating command; col. 5, lines 1-3).

AS to claim 19, it is a method claim and it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning. 

As to claim 20, it is a system claim and it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning. 


Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. (U.S. Publication No. 2017/0134730) discloses accommodating the writing speeds of various storage devices by adjusting a recording bitrate of a recording device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184